UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7299


EUGENE DENNING,

                     Petitioner - Appellant,

              v.

TABOR CORRECTIONAL INSTITUTION,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02042-FL)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Denning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Denning appeals from the district court’s order dismissing as frivolous his

amended 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and

that the petition states a debatable claim of the denial of a constitutional right. Slack, 529

U.S. at 484-85.

       We have independently reviewed the record and conclude that Denning has not

made the requisite showing. * Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral



       *
         On appeal, we confine our review to the issues raised in the Appellant’s brief.
See 4th Cir. R. 34(b). Because Denning’s informal brief does not challenge the basis for
the district court’s disposition, Denning has forfeited appellate review of the court’s
order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is
an important document; under Fourth Circuit rules, our review is limited to issues
preserved in that brief.”).



                                              2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3